Case 0:20-cv-60502-RKA Document 68 Entered on FLSD Docket 11/10/2020 Page 1 of 3




                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA

                                          Case No.: 0:20-cv-60502-RKA

  RICHARD JAMES DAVERN,

            Plaintiff,

  v.

  GREGORY TONY, in his official capacity
  as Sheriff of Broward County, Florida,
  JAVIER MORALES, individually, and
  ANGEL RIVERA, individually,
            Defendants.
  ________________________________________________/



                                                NOTICE OF MEDIATION
            YOU ARE HEREBY NOTIFIED, pursuant to the agreement of the parties and the
  provisions of Florida Statutes, Chapter 44, a Mediation Conference shall be held in this case
  before Orestes Perez, Esq. of Master Mediation Inc. at Master Mediation Inc., Hosted by
  Virtual Mediations Live, LLC. via Zoom video conference on Tuesday, January 5, 2021 at
  3:00PM. The mediation summaries may be submitted by email to
  ClientExperience@MasterMediationInc.com, by mail to Master Mediation Inc., PO Box 840638,
  Pembroke Pines, FL 33024 or by FAX to 954.678.5920. The Mediation is billed at $195 per
  hour, per party for 3 or less parties. Mediations with 4 or more parties will be billed at $150 per
  hour, per party. All mediations require a 2-hour minimum. 2 hours have been reserved.

            In the event any party or attorney has concerns about safety or security for the conference for any reason including a
  history of threats or violence, they must notify Master Mediation Inc. immediately. Generally, there are no metal detectors or x-
  ray machines at mediation locations. If there are security or safety concerns, the attorneys are responsible for making
  arrangements to move the conference to the courthouse or another metal detector secure environment, after notifying Master
  Mediation Inc.
Case 0:20-cv-60502-RKA Document 68 Entered on FLSD Docket 11/10/2020 Page 2 of 3



            If you are a person with a disability who needs any accommodation in order to participate in this proceeding, you are
  entitled at no cost to you, the provision of assistance. Please contact the administrative team at Master Mediation Inc. telephone
  954.210.7752 within two (2) working days of receipt of this Notice of Mediation.


                                                  CERTIFICATE OF SERVICE

       I HEREBY CERTIFY, that a true and correct copy of the foregoing NOTICE OF
  MEDIATION has been provided by mail to the below-named addressees this 10TH day of
  November, 2020, through the Florida Filing Portal CM/ECF System.



                                                                    By: /s/ Orestes Perez
                                                                        Orestes Perez, Esq.
                                                                        Master Mediation, Inc.
                                                                        Florida Bar Number 21393
                                                                        PO Box 840638
                                                                        Pembroke Pines, FL 33024
                                                                        Telephone: 954.210.7752
                                                                        Rusty.Perez@MasterMediationInc.com
Case 0:20-cv-60502-RKA Document 68 Entered on FLSD Docket 11/10/2020 Page 3 of 3



     SERVICE LIST

     Farnita Saunders Hill, Esq.
     MORGAN & MORGAN, P.A.
     Florida Bar No.: 1012158
     333 West Vine Street, Suite 1200
     Lexington, KY 40507
     Email: farnitahill@forthepeople.com

     Yechezkel Rodal, Esq.
     RODAL LAW, P.A.
     Florida Bar No.: 91210
     5300 N.W. 33rd Ave. Suite 219
     Fort Lauderdale, FL 33309
     Email: chezky@rodallaw.com

     Tamatha S. Alvarez, Esq.
     Florida Bar No.: 151467
     MARTIN, LISTER & ALVAREZ
     1655 N. Commerce Parkway Suite 102
     Weston, FL 33326
     Telephone: (954) 659-9322
     Facsimile: (954) 659-9909
     tsalaw@hotmail.com
